Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                       Case No. 19-21183-Civ-WILLIAMS/TORRES


   GOVERNMENT EMPLOYEES INSURANCE
   CO., GEICO INDEMNITY CO., GEICO
   GENERAL INSURANCE COMPANY, and
   GEICO CASUALTY CO.,

         Plaintiffs,

   v.

   LUIS LOPEZ MAS, et al.,

         Defendant.

   ___________________________________________/

                  ORDER ON DEFENDANT’S DAUBERT MOTION

         This matter is before the Court on Dr. Luis Mas’s (“Defendant” or “Dr. Mas”)

   motion to strike the expert opinion testimony of Government Employees Insurance

   Co.’s, GEICO Indemnity Co.’s, GEICO General Insurance Company’s and GEICO

   Casualty Co.’s (collectively, “Plaintiffs”) expert, Dr. James Dillard (“Dr. Dillard”).

   [D.E. 92]. Plaintiffs responded to Defendant’s motion on November 12, 2020 [D.E.

   110] to which Defendant replied on November 20, 2020. [D.E. 124]. Therefore,

   Defendant’s motion is now ripe for disposition. After careful review of the motion,

   response, reply, and for the reasons discussed below, Defendant’s Daubert motion is

   DENIED.1



   1    On October 29, 2020, the Honorable Kathleen Williams referred Defendant’s
   Daubert motion to the undersigned Magistrate Judge for disposition. [D.E. 93].

                                             1
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 2 of 13




                                   I. BACKGROUND

         Plaintiffs filed this action on March 28, 2018, seeking redress for violations of

   the Racketeer Influenced and Corrupt Organizations Act, the Florida Deceptive

   Unfair Trade Practices Act, the Florida Civil Remedies for Criminal Practices Act

   common law fraud, unjust enrichment, and declaratory relief.          [D.E. 1].    The

   complaint alleges that Defendants submitted thousands of fraudulent insurance

   charges related to unnecessary, illusory, unlawful or otherwise unreimbursable

   health care services. See id. Plaintiffs also claim that Defendants misrepresented

   coding levels on billing statements and changed healthcare professionals who

   administered treatments on examination reports. To the extent medical services

   were rendered, Plaintiffs suspect that unsupervised massage therapists and/or

   physical therapist assistants performed medical services that were billed in place of

   doctors.   Because of this widespread deception, Plaintiffs seek compensatory

   damages, court costs, interest, and fees.

                      II. APPLICABLE PRINCIPLES AND LAW

          The decision to admit or exclude expert testimony is within the trial court’s

   discretion and the court enjoys “considerable leeway” when determining the

   admissibility of this testimony. See Cook v. Sheriff of Monroe County, Fla., 402 F.3d

   1092, 1103 (11th Cir. 2005). As explained in Daubert v. Merrell Dow Pharm., Inc.,

   509 U.S. 579 (1993), the admissibility of expert testimony is governed by Fed. R.

   Evid. 702. The party offering the expert testimony carries the burden of laying the

   proper foundation for its admission, and admissibility must be shown by a



                                               2
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 3 of 13




   preponderance of the evidence.2 See Allison v. McGhan Med. Corp., 184 F.3d 1300,

   1306 (11th Cir. 1999); see also United States v. Frazier, 387 F.3d 1244, 1260 (11th

   Cir. 2004) (“The burden of establishing qualification, reliability, and helpfulness

   rests on the proponent of the expert opinion, whether the proponent is the plaintiff

   or the defendant in a civil suit, or the government or the accused in a criminal

   case.”).

          “Under Rule 702 and Daubert, district courts must act as ‘gate keepers’ which

   admit expert testimony only if it is both reliable and relevant.” Rink v. Cheminova,

   Inc., 400 F.3d 1286, 1291 (11th Cir. 2005) (citing Daubert, 509 U.S. at 589). The

   purpose of this role is “to ensure that speculative, unreliable expert testimony does

   not reach the jury.” McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256

   (11th Cir. 2002).    Also, in its role as gatekeeper, a court’s duty is not to make

   ultimate conclusions as to the persuasiveness of the proffered evidence. See Quiet

   Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003).

          To facilitate this process, district courts engage in a three-part inquiry to

   determine the admissibility of expert testimony:

   2      Rule 702 states:

          A witness who is qualified as an expert by knowledge, skill, experience,
          training, or education may testify in the form of an opinion or
          otherwise if: (a) the expert’s scientific, technical, or other specialized
          knowledge will help the trier of fact to understand the evidence or to
          determine a fact in issue; (b) the testimony is based on sufficient facts
          or data; (c) the testimony is the product of reliable principles and
          methods; and (d) the expert has reliably applied the principles and
          methods to the facts of the case.

   Fed. R. Evid. 702.


                                              3
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 4 of 13




         (1) the expert is qualified to testify competently regarding the matters
         he intends to address; (2) the methodology by which the expert reaches
         his conclusions is sufficiently reliable as determined by the sort of
         inquiry mandated in Daubert; and (3) the testimony assists the trier of
         fact, through the application of scientific, technical, or specialized
         expertise, to understand the evidence or to determine a fact in issue.

   City of Tuscaloosa, 158 F.3d 548, 562 (11th Cir. 1998) (citations omitted). The

   Eleventh Circuit refers to the aforementioned requirements as the “qualification,”

   “reliability,” and “helpfulness” prongs and while they “remain distinct concepts”;

   “the courts must take care not to conflate them.” Frazier, 387 F.3d at 1260 (citing

   Quiet Tech, 326 F.3d at 1341).

         In determining the reliability of a scientific expert opinion, the Eleventh

   Circuit also considers the following factors to the extent possible:

         (1) whether the expert’s theory can be and has been tested; (2) whether
         the theory has been subjected to peer review and publication; (3) the
         known or potential rate of error of the particular scientific technique;
         and (4) whether the technique is generally accepted in the scientific
         community. Notably, however, these factors do not exhaust the
         universe of considerations that may bear on the reliability of a given
         expert opinion, and a federal court should consider any additional
         factors that may advance its Rule 702 analysis.

   Quiet Tech, 326 F.3d at 1341 (citations omitted). The aforementioned factors are

   not “a definitive checklist or test,” Daubert, 509 U.S. at 593, but are “applied in

   case-specific evidentiary circumstances,” United States v. Brown, 415 F.3d 1257,

   1266 (11th Cir. 2005). While this inquiry is flexible, the Court must focus “solely on

   principles and methodology, not on conclusions that they generate.” Daubert, 509

   U.S. at 594-95. It is also important to note that a “district court’s gatekeeper role

   under Daubert ‘is not intended to supplant the adversary system or the role of the



                                              4
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 5 of 13




   jury.’” Quiet Tech, 326 F.3d at 1341 (quoting Maiz v. Virani, 253 F.3d 641, 666

   (11th Cir. 2001)). Rather, “[v]igorous cross-examination, presentation of contrary

   evidence, and careful instruction on the burden of proof are the traditional and

   appropriate means of attacking but admissible evidence.” Daubert, 509 U.S. at 580;

   see also Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1306 (11th Cir.

   2014) (“As gatekeeper for the expert evidence presented to the jury, the judge ‘must

   do a preliminary assessment of whether the reasoning or methodology underlying

   the testimony is scientifically valid and of whether that reasoning or methodology

   properly can be applied to the facts in issue.’”) (quoting Kilpatrick v. Breg, Inc., 613

   F.3d 1329, 1335 (11th Cir. 2010)).

         “[T]he objective of [the gatekeeping role] is to ensure the reliability and

   relevancy of expert testimony. It is to make certain that an expert, whether basing

   testimony upon professional studies or personal experience, employs in the

   courtroom the same level of intellectual rigor that characterizes the practice of an

   expert in the relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

   (1999). The district court’s role is especially significant since the expert’s opinion

   “can be both powerful and quite misleading because of the difficulty in evaluating

   it.” Daubert, 509 U.S. at 595 (quoting Jack B. Weinstein, Rule 702 of the Federal

   Rules of Evidence is Sound; It Should Not Be Amended, 138 F.R.D. 631, 632 (1991)).




                                              5
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 6 of 13




                                    III. ANALYSIS

         Defendant’s motion3 seeks to exclude Dr. Dillard’s opinions because they

   cannot be used to prove that Dr. Mas falsified any medical examinations or billing

   records. More specifically, Defendant takes aim at how Dr. Dillard opined that

   healthcare providers committed fraud in the following three ways: (1) that Dr. Mas

   falsified his clinical judgment on the medical necessity of the treatment protocols,

   (2) that Dr. Mas and others falsified the examination results for the purpose of

   inflating medical bills, and (3) that the therapeutic care at each facility was

   performed without supervision.     Defendant’s argument rests on the proposition

   that, under Florida law, opinions are not actionable for fraud because Dr. Dillard

   needed to rely on statements of fact if he intended to undermine Dr. Mas.

         Plaintiffs argue, in response, that the motion has no merit because it includes

   conclusory arguments and fails to question Dr. Dillard’s qualifications or his

   helpfulness to the jury. Plaintiffs also claim that, to the extent Defendant takes

   issue with the reliability of Dr. Dillard’s opinions, those contentions are equally

   misplaced because there has been no showing that the underlying methodology is

   inappropriate or unreliable.4 Indeed, Plaintiffs state that Dr. Dillard’s opinions

   meet all the requirements under Daubert because they give a plausible explanation

   as to all the irregularities contained within Defendant’s billing records. Therefore,

   3     Although all co-defendants joined in the relief sought, we refer only to Dr.
   Mas as the party seeking relief because he is the named defendant who filed the
   pending motion.

   4     Plaintiffs suggest that it is difficult to understand Defendant’s motion
   because the arguments presented are unclear, conclusory, and fail to present any
   substantive reasons in support of the relief sought.

                                            6
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 7 of 13




   Plaintiffs request that Defendant’s motion be denied in all respects and that Dr.

   Dillard be allowed to testify as to all the opinions contained in his expert report.

         Under Florida law, “[a]n action for fraud generally may not be predicated

   on statements of opinion or promises of future action, but rather must be based on a

   statement concerning a past or existing fact.” Mejia v. Jurich, 781 So. 2d 1175,

   1177 (Fla. 3d DCA 2001) (citing Florida cases); see also Thor Bear, Inc. v. Crocker

   Mizner Park, Inc., 648 So. 2d 168, 172 (Fla. 4th DCA 1994) (“A claim of fraudulent

   misrepresentation is not actionable if premised on a mere opinion, rather than a

   material fact.”) (citing Chino Elec., Inc. v. United States Fidelity & Guar. Co., 578

   So. 2d 320 (Fla. 3d DCA 1991)). There are well-recognized exceptions, however,

   where “the person expressing the opinion is one having superior knowledge of the

   subject of the statement and the plaintiff can show that said person knew or should

   have known from facts in his or her possession that the statement was false.”

   Mejia, 781 So. 2d at 1177 (citing cases).          In addition, if “the plaintiff can

   demonstrate that the person promising future action does so with no intention of

   performing or with a positive intention not to perform,” then “such a promise may

   also constitute a fraudulent misrepresentation.” Id.

          Defendant argues that the Third District’s decision in Mejia is dispositive of

   the question presented because, although Dr. Dillard criticizes the way in which Dr.

   Mas handled the billing records and the treatment plans in this case, any

   disagreement takes aim at an opinion – not a statement of fact. The problem with

   Defendant’s argument is that, even if Dr. Mas only rendered a statement of opinion,



                                              7
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 8 of 13




   an exception applies because Dr. Mas was the medical director of several clinics and

   a supervisor for both physician assistants and nurse practitioners. [D.E. 87-1 at 1].

   That means that he was a person “having superior knowledge of the subject of the

   statement,” Mejia, 781 So. 2d at 1177, because he examined “most, if not all, of the

   patients in this case either initially or in a follow up exam,” and he used his

   professional training and experience to find that the treatment provided was

   medically necessary. [D.E. 87-1 at 1]. The second part of the exception also applies

   because there is evidence in the record that Plaintiffs can prove, through Dr.

   Dillard, that Dr. Mas “knew or should have known from facts in his . . . possession

   that the statement was false.” Mejia, 781 So. 2d at 1177.

         Defendant disagrees and claims that the Third District’s decision in Mejia

   supports its case. But, that case actually hurts, rather than helps, Defendant’s

   argument.    There, a group of home purchasers sued several defendants with

   allegations that they were fraudulently induced into signing agreements for the

   purchase of real estate prior to closing. The defendants argued, in part, that a

   fraud in the inducement claim could not survive a motion to dismiss because any

   statement that was made only constituted mere puffery or salesmanship as opposed

   to a statement of fact. The Third District ultimately reversed the dismissal of the

   plaintiffs’ claims because the plaintiffs alleged that they relied on the salespersons

   in the execution of the purchase agreements and the Court found that those

   positions gave the salespersons superior knowledge of the subject of the statement.

   See id. at 1178 (“[A]ppellants have alleged that they relied on the representations



                                             8
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 9 of 13




   made by appellee because of her position as an experienced and knowledgeable . . .

   sales agent. As such, appellants were entitled to consider appellee’s representations

   as statements of facts and not mere puffing or salesmanship.”).       The Appellate

   Court also determined that there were allegations that the defendants knew the

   statements were false and that defendants had no intention of performing. As such,

   the Court concluded that the allegations fell within an exception to the general rule

   and that the trial court erred in dismissing the case.

         The same reasoning applies here because Dr. Mas had superior knowledge of

   his statements when he rendered his medical opinions. This is supported with Dr.

   Mas’s own statements where he admitted that he evaluated most, if not all, of the

   patients who received medical services. In fact, Plaintiff’s argument is far stronger

   in this case when compared to Mejia because – unlike an experienced salesperson –

   this case concerns a medical professional who supervised and developed treatment

   plans for patients. The second part of the exception also applies because Plaintiffs

   have evidence, through Dr. Dillard, that Dr. Mas knew or should have known from

   the facts in his possession that patients were treated for unnecessary medical

   services, or that billing records were inflated to increase medical costs. Therefore,

   Mejia does nothing to support Defendant’s motion because, unlike that case, there is

   an even stronger argument that an exception applies here.

         Defendant claims that the Eleventh Circuit’s decision in United States v.

   AseraCare, 938 F.3d 1278 (11th Cir. 2019), provides further support for the

   exclusion of Dr. Dillard. Defendant argues that, in AseraCare, the Court held that



                                             9
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 10 of 13




    an expert opinion based on a review of treatment records is, by itself, insufficient to

    prove that a prior opinion was false. This argument is unpersuasive, in large part,

    because AseraCare explored the question of how to determine falsity under the

    False Claims Act (the “FCA”) – a statute that is noticeably not at issue in this case.

          Putting that aside, Defendant’s reliance on AseraCare fails for an entirely

    separate reason because of the principles that the Court identified. While the Court

    stated that “a reasonable difference of opinion among physicians reviewing medical

    documentation ex post is not sufficient on its own to suggest that those judgments—

    or any claims based on them—are false under the FCA,” that was not the end of the

    analysis. Id. at 1297. Defendant relies heavily on this sentence and concludes that

    the same result should be reached in this case because Dr. Dillard has done nothing

    more than cast doubt on another doctor’s medical opinion.           And because Dr.

    Dillard’s opinion is no better than another opinion, Defendant concludes that

    Plaintiffs cannot prove that any fraud occurred.

          Defendant has made an analytical misstep because it overlooked the

    remaining parts of AseraCare, where the Court found that a plaintiff can state a

    claim under the FCA if he or she identifies facts and circumstances that are

    inconsistent with the proper exercise of a physician’s clinical judgment.    Id. (“[T]o

    properly state a claim under the FCA in the context of hospice reimbursement, a

    plaintiff alleging that a patient was falsely certified for hospice care must identify

    facts and circumstances surrounding the patient’s certification that are inconsistent

    with the proper exercise of a physician’s clinical judgment.”). That is exactly what



                                              10
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 11 of 13




    Dr. Dillard has done in this case because he opines that, when Dr. Mas reviewed

    billing and treatment records, he was either aware of the misrepresentations in the

    documents or he failed to conduct a review of those records. It is therefore unclear

    as to how Defendant can conclude that Dr. Dillard should be excluded when he fits

    squarely within the exception provided in AseraCare – assuming, of course, that

    this case has any relevance and should be applied in the first place.

           AseraCare also raises the question as to whether Dr. Mas rendered an

    opinion at all because there is some evidence that he failed to review any of the

    necessary medical records to prevent overbilling. Defendant assumes that this is

    cannot be true and that Dr. Dillard should be stricken anyway. But, Defendant

    never explains why Dr. Dillard’s opinion lacks reliability if the irregularities in the

    records can be explained by Dr. Mas’s failure to conduct any legitimate review of

    those items. In fact, the Eleventh Circuit contemplated this exact circumstance in

    AseraCare because – if it can be shown that a physician (i.e. Dr. Mas) never

    considered any records to support an opinion or a clinical judgment – that physician

    has, in effect, failed to render any opinion at all:

           [I]n examining whether a physician’s clinical judgment was truly
           communicated, the latter must first have actually exercised such
           judgment. If it can be shown that the physician never considered the
           underlying records supporting the prognosis at issue, but instead
           rubber-stamped whatever file was put in front of him, then the
           physician has offered no clinical judgment. Moreover, an opinion can
           enter falsifiable territory when it is based on information that the
           physician knew, or had reason to know, was incorrect.




                                                11
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 12 of 13




    Id. at 1302. And if an opinion has not been provided, it is unclear why Plaintiffs

    should be prohibited from exploring that possibility if they have an expert that can

    support that argument with evidence for a jury to consider.

          This brings us full circle because it shows the weaknesses throughout

    Defendant’s motion. The first is that Defendant makes an assumption that Dr. Mas

    rendered an opinion.   That is not at all clear if he merely rubber-stamped the

    documents that other healthcare providers completed. And if Plaintiffs can present

    evidence to that effect (as Dr. Dillard suggests in his expert report), the rule on

    using an opinion to pursue a fraud claim never comes into play. The second is

    Defendant’s decision to cherry-pick portions of cases to support the argument that

    Dr. Dillard cannot undermine the work of Dr. Mas. That is unpersuasive because it

    assumes the end result of this case without allowing a jury to consider the evidence

    and to weigh it accordingly. The third weakness is that Defendant assumes that no

    exception applies to undermine the opinion of Dr. Mas.          But, based on the

    allegations and the evidence in Dr. Dillard’s expert report, an exception can apply

    because there is a factual dispute on Dr. Mas’s involvement with how several

    medical facilities handled treatment and billing records. Defendant seeks to bypass

    these factual disputes with assumptions that an exception cannot apply, but that

    determination is for a jury to decide. Accordingly, Defendant has failed to present

    any compelling argument that Dr. Dillard should be stricken and therefore the

    motion to strike must be DENIED.




                                            12
Case 1:19-cv-21183-KMW Document 127 Entered on FLSD Docket 12/01/2020 Page 13 of 13




                                IV. CONCLUSION

         For the foregoing reasons, Defendant’s Daubert motion [D.E. 92] is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 1st day of

    December, 2020.

                                              /s/ Edwin G. Torres
                                              EDWIN G. TORRES
                                              United States Magistrate Judge




                                         13
